Title: From Abigail Smith Adams to John Quincy Adams, 15 February 1808
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy Feb’ry. 15 1808

I take it for granted that you will neither in public or private Life do any thing which you are unwilling to own, or to affix your Name. I write to ask you if uninvited you attended the Caucus at Washington of which mr Bradley was President?
It is not the scandalous publication in Jacksons Register at Philadelphia, which has induced me to ask this question, but because I have considerd it as inconsistant both with your principles, and your judgment, to have countananced Such a meeting by Your presence. the Constitution having expresly excluded any Representative or Senator from being an Elector. I should suppose delicacy would forbid their presumeing to dictate to their constituents in a matter of Such high importance, and consider it, as an infringment upon the freedom and purity of Elections, if I May apply Such words to our Elections at the present period. in the next place I Should not have Expected, that you would have been an invited Guest, much less, that you would have appeard there an unvited Spectator.
My Solisitude to know the Truth, arises from some persons giving credit to the report, whom I know to be your Friends, and have staggerd my beleif. If you was present, I can only say, thinking as I do, I can never cease to regreet it.—As I Shall most Sincerely, a decision in favour of the Removal of the Judges, by a petition from both Houses of Congress. If through Age or imbecility, some judges may continue upon the Bench, longer than the powers and faculties of their minds are equal to their Situations, is it not a less evil, than would result, from making them dependent upon Legislative power?
You must have considerd this Subject upon a larger Scale than I have; yet I have been taught to consider an independent judiciary as our Surety against arbitary power, our only best Security for Life Liberty and property. I regret that death has deprived you of so valuable a Friend as Mr Tracy, without supplying his place. to confer freely with a confidential Friend, gives Strength and confidence to opinions, of which we may be doubtfull. King Solomon Sanctiond this Sentiment when he declard that two were better than one—
The abuse thrown out against you, and so liberally bestowed in anonymous publications in newspapers, or private Letters, some of which I have seen, particularly from Newyork—where it is presumed Burr yet has Friends, and an English party powerfully prevails. I would pay no further attention to them, than to See if any truth was containd in them, which might prove usefull as admonition or reproof, never refuseing to profit even by the advise of an Enemy.
It is Said of Fabius in the Roman history that he patiently Sufferd the most injurious and unmerited reproach; saw his reputation torn in peices; and exposed himself to universal censure and reproach, for observing the only conduct capable of preserving the State; Saw the most important Services repaid with the most cruel ingratitude by an whole people. Yet he departed not from his plan or his duty in the midst of so many, and so sensible Subjects of discontent. This adds the Historian must be confessd to be the effect of a force and constancy and nobleness of Sentiments much above the common. this Love of the public good was the Soul of his actions and continually inspired him with that inflexible firmness and constancy for the Service of his Country, against which he never deviated into the least resentment, what ever injury he received from it—
This is a Character worthy of imitation, which cannot fail to transmit itself to futurity, and receive from ages to come the just applause it deservedly merits, tho the Spirit of party may now obscure its Lusture, and envy through over it her darkest Shade.
Altho You may differ from some of your nearest and best Friends in your judgment, and opinions upon important Subjects I Should much sooner Suspect the Soundness of their judgments, than the purity and uprightness of your intentions—So long as you live, may you hold fast your integrity, is the sincere and / fervent prayer of / your affectionate Mother
A Adams